Citation Nr: 1511539	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for post-operative fusion at L4 to the sacrum, laminectomies, discectomies, and osteoarthritis of the spine prior to October 28, 2011, and a rating higher than 60 percent since.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity sciatica prior to October 28, 2011, and a rating higher than 20 percent since.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity sciatica prior to October 28, 2011, and a rating higher than 20 percent since.

4.  Entitlement to a rating higher than 10 percent for residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh prior to January 30, 2013, and a rating higher than 40 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the military from July 1969 to April 1975.  He also had additional, subsequent, service in the Air National Guard through August 1990, including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In support of his claims, the Veteran and his wife testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board, more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript is of record.

The Board subsequently remanded these claims for further development in September 2011, including additional claims of entitlement to service connection for depression and for a total disability rating based on individual unemployability (TDIU).  In an August 2012 rating decision since issued on remand, however, the Agency of Original Jurisdiction (AOJ) granted service connection for mood disorder and assigned a 70 percent rating effective October 28, 2011.  

In an even more recent December 2012 rating decision, the AOJ increased this 70 percent rating for the mood disorder to 100 percent as of the same effective date of October 28, 2011, also granted a TDIU for the immediately preceding period from November 20, 2006, to October 27, 2011 (so for when the Veteran did not have the 100 percent rating).  He has not, in response, separately appealed the effective dates assigned for those awards and, therefore, those claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The December 2012 rating decision also awarded a temporary 100 percent rating for the Veteran's low back disability from February 20 to March 31, 2008, under the provisions of 38 C.F.R. § 4.30 (convalescent rating), as well as an increased 60 percent disability rating effective October 28, 2011.  His bilateral lower extremity sciatica disability ratings also were each increased to 10 percent effective November 20, 2006, and to 20 percent as of October 28, 2011.  In a still more recent February 2013 rating decision, his left hamstring disability rating was increased to 40 percent effective January 30, 2013.  Therefore, these claims have been recharacterized to reflect these additional ratings.


FINDINGS OF FACT

1.  Unfavorable ankylosis of the lumbar spine has not been shown at any point during the appeal period.  There is no evidence of incapacitating episodes prior to October 28, 2011, and the Veteran is assigned the maximum schedular rating under the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes from that date onwards.

2.  Sciatica of the left lower extremity was not manifested by moderate incomplete paralysis prior to October 28, 2011, and has not been manifested by moderately-severe incomplete paralysis from that date onwards.

3.  Sciatica of the right lower extremity was not manifested by moderate incomplete paralysis prior to April 20, 2011.  From that date, moderate, but not moderately-severe, incomplete paralysis has been present.

4.  Residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh had its onset following back surgery in 1990, with no associated debridement, prolonged infection, sloughing of soft parts, intermuscular scarring, or hospitalization for a prolonged period for treatment of this condition after its onset.  Prior to January 30, 2013, the condition was not manifested by a loss of deep fascia or muscle substance.  Since January 30, 2013, the Veteran has had the maximum schedular rating for a disability involving Muscle Group XIII.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for post-operative fusion at L4 to the sacrum, laminectomies, discectomies, and osteoarthritis of the spine prior to October 28, 2011, and a rating higher than 60 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5241-5143 (2014).

2.  The criteria for an initial rating higher than 10 percent for left lower extremity sciatica prior to October 28, 2011, and a rating higher than 20 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2014).

3.  The criteria for an initial rating higher than 10 percent for right lower extremity sciatica have not been met prior to April 20, 2011.  But from that date, the criteria have been met for a higher 20 percent rating, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2014).


4.  The criteria for a rating higher than 10 percent for residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh prior to January 30, 2013, and a rating higher than 40 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in January 2007 letter, prior to the initial adjudication of his claims in the August 2007 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the service-connected disabilities on appeal.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's Travel Board hearing, it was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of all the above development of the Veteran's claims, there has been compliance, certainly substantial compliance, with the Board's prior remand directives, in turn allowing the Board to proceed with adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Lumbar Spine

The Veteran's lumbar spine disability is currently assigned a 40 percent rating prior to October 28, 2011, and a rating higher than 60 percent thereafter, under Diagnostic Code (DC) 5241-5243, which is part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under this formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (5) to the rating formula specifies that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In this case, unfavorable ankylosis has not been demonstrated during the appeal period.  VA examinations in October 2006, October 2011, and October 2013, as well as private treatment records from March 2007, June 2010, and April 2011, all document that the Veteran was capable of some, albeit limited, motion in the lumbar spine.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  Therefore, a rating higher than 40 percent prior to October 28, 2011, or a rating higher than 60 percent thereafter, is not warranted under the General Rating Formula.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The Veteran is already rated for sciatica of the lower extremities associated with his lumbar spine disability.  These conditions will be discussed later in the decision.

The evidence also reflects complaints of bladder impairment and erectile dysfunction.  However, the evidence is against a finding that these conditions are neurologic abnormalities associated with his lumbar spine disability.  Private records dated January 2007 noted that the Veteran could be having an overactive bladder due to the nerve root injury in his back, but this condition was more commonly due to benign prostatic hypertrophy (BPH).  Indeed, the Veteran was diagnosed with BPH and associated irritative voiding symptoms in separate records dated August 2006.  A June 2008 VA examiner stated that a prior nerve conduction study revealed no plexopathy associated with the Veteran's back problem.  Rather, his age and history of alcohol abuse were major risk factors for both erectile dysfunction and overactive bladder, and these were the more likely causes of his condition.  Notably, as a procedural matter, service connection claims for both overactive bladder and erectile dysfunction were denied in an October 2008 rating decision.  The Veteran did not appeal this decision, and therefore it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under this formula are based on incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Prior to October 28, 2011, the evidence reflects that the Veteran reported having periods of intense symptomatology associated with his lumbar spine condition such that he was unable to function, including completing basic activities such as toileting.  See October 2006 VA Examination.  However, a review of the Veteran's treatment records for this period does not show that he was prescribed bed rest by a physician at any time.  Therefore, prior to October 28, 2011, a rating under this formula for IVDS is not warranted.

From October 28, 2011, the Veteran has been assigned a 60 percent rating for his lumbar spine condition, based on the VA examination report of that date which shows incapacitating episodes totaling at least 6 weeks in the last 12 months.  A 60 percent rating is the maximum schedular rating available under the Formula for Rating IVDS Based on Incapacitating Episodes.  As stated before, and notwithstanding this VA examiner's findings, there is no evidence of bed rest prescribed by a physician for IVDS.  In other words, the exact onset of symptoms consistent with the 60 percent rating cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for that rating is October 28, 2011, the date of the VA examination.  Therefore, a 60 percent rating is not warranted prior to that date.

B.  Sciatica of the Lower Extremities

The Veteran's left lower extremity and right lower extremity sciatica conditions are each rated under DC 8620 at 10 percent prior to October 28, 2011, and 20 percent thereafter.

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

1.  Left Lower Extremity

With respect to the Veteran's left lower extremity, a rating higher than 10 percent is not warranted prior to October 28, 2011.  At worst, the Veteran's sciatica during this period was manifested by strength of 4/5 to 5/5 (depending on the part of the leg being tested), sensation of 1/2 to 2/2 (depending on the type of sensation being tested), and reflexes of 1+ during his October 2006 VA examination.  Similar findings were recorded in private treatment records dated March 2007.  At that time, the Veteran demonstrated 5-/5 strength in dorsiflexion and 4/5 strength in eversion.  Other strength tests of the left leg were 5/5.  His knee jerk reflex was 2+, but his ankle jerk was 1+.  Sensation was noted to be decreased in the left lateral thigh and left calf.

These findings, which reflect diminished strength, sensation and reflexes in only parts of the left leg, are not consistent with a "moderate" level of incomplete paralysis.  This is particularly true when they are viewed alongside the other treatment records during this period.  In September 2006 and December 2006, the Veteran denied any numbness, weakness, or tingling.  In February 2008, the Veteran could heel walk and toe walk without difficulty.  Strength was 5/5, sensation was intact, and reflexes were equal and symmetric.  In June 2010 and April 2011, the Veteran had only trace or absent reflexes, but his strength and sensation were both normal.  Additional records dated July 2010 through December 2010 show strength of 5/5, and the Veteran was otherwise neurologically intact.  Based on this evidence, "moderate" incomplete paralysis has not been demonstrated prior to October 28, 2011, and a rating higher than 10 percent is not warranted.

From October 28, 2011, a rating higher than 20 percent is also not warranted.  A VA examination conducted on that date recorded strength of 5/5.  Reflexes were absent, and there was decreased sensation throughout the leg, including the thigh, knee, and toes.  The Veteran had no trophic changes, and maintained a normal gait.  In October 2013, the Veteran again had strength of 5/5.  Reflexes were absent, and there was decreased sensation in the lower leg and toes.  The findings from both of these examinations, which reflect normal strength, absent reflexes, and decreased sensation, are consistent with a "moderate" level of incomplete paralysis.  This is also consistent with the opinions of the VA examiners, who both diagnosed "moderate" pain, paresthesias, and dysesthesias in the Veteran's lower extremity.  The October 2011 examiner specifically noted a "moderate" level of incomplete paralysis, while the January 2013 examiner diagnosed "mild" radiculopathy.  As noted above, these opinions regarding the severity of the Veteran's condition are not dispositive of the rating to be assigned.  Nevertheless, they are probative in making such an assessment, particularly when viewed collectively with the objective physical findings.  The overall disability picture demonstrated by this evidence does not show that left lower extremity sciatica is manifested by "moderately severe" incomplete paralysis.

2.  Right Lower Extremity

With respect to the right lower extremity, a rating higher than 10 percent is not warranted prior to April 20, 2011.  At worst, the Veteran's sciatica during this period was manifested during an October 2006 VA examination by strength of 4/5 in great toe extension only, and pain sensation of 1/2.  Strength in the remainder of the right lower extremity was 5/5, and other forms of sensation were 2/2.  Reflexes were also 2+.  These findings of only slightly diminished strength in one part of the right leg and diminished sensation to only one form of stimuli, are not consistent with a "moderate" level of incomplete paralysis.  This is particularly true when they are viewed alongside the other treatment records during this period.  Private records dated September 2006 and December 2006 show the Veteran denied any numbness, weakness, or tingling.  Additional records from March 2007 show only reduced ankle jerk.  Knee jerk, strength, and sensation were all normal.  Additional records from February 2008 reflect normal strength, reflexes and sensation, and the Veteran was able to toe walk and heel walk without difficulty.  In June 2010, sensation and strength were normal, though reflexes were trace plus.  From July 2010 through December 2010, records reflect that the Veteran's strength was 5/5 and that he was neurologically intact.

From April 20, 2011, a higher 20 percent rating is warranted.  Private records from that date reflect right lower extremity strength of only 3+/5, with absent ankle jerk and only trace knee jerk.  Although sensation was normal, these findings generally correspond to a moderate level of incomplete paralysis, but not moderately severe incomplete paralysis.  Subsequent VA examinations in October 2011 and October 2013 both document normal strength and sensation, though deep tendon reflexes were diminished or absent.  These, too, do not demonstrate moderately severe symptomatology.  

This is also consistent with the opinions of the VA examiners, who both diagnosed "moderate" pain, paresthesias, and dysesthesias in the Veteran's lower extremity.  The October 2011 examiner specifically noted a "moderate" level of incomplete paralysis, while the January 2013 examiner diagnosed "mild" radiculopathy.  As before, these opinions are probative in assessing the overall severity of the Veteran's condition, particularly when viewed alongside the objective physical findings.  The overall disability picture demonstrated by this evidence does not show that right lower extremity sciatica is manifested by "moderately severe" incomplete paralysis as of April 20, 2011.

C.  Residuals of Hamstring Cramping

The Veteran's residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh is assigned a 10 percent rating under DC 5313 prior to January 30, 2013.  From that date, a 40 percent rating is assigned.

DC 5313 applies to Muscle Group XIII.  The function of that muscle group is extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with other muscles to synchronize simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over- pulley action at the knee joint.  38 C.F.R. § 4.73, DC 5313.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Moderate disability of Muscle Group XIII warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 40 percent rating.  38 C.F.R. § 4.73, DC 5313.

The Board notes that the cardinal signs and symptoms of a muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement) are similar to, and may overlap with, the symptoms associated with the Veteran's left lower extremity sciatica, which is rated on incomplete paralysis of the sciatic nerve.  The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's treatment records made specific reference to the Veteran's back disability or associated neurologic problems.  In contrast, none of the treatment records available for review include any mention of the Veteran's hamstring disability.  Therefore, those records were used above to evaluate the Veteran's left lower extremity sciatica disability.  Only those findings specifically addressing the hamstring, or relating to symptoms not contemplated by the Veteran's sciatica rating (such as limitation of motion), will be discussed here.

Historically, the Veteran did not sustain a through and through or deep penetrating wound resulting from a bullet, shell fragment, or other projectile or missile.  Rather, the Veteran reported pain and cramping in the hamstring muscle after undergoing spinal surgery in 1990.  See January 2003 VA Examination.  Service connection for this disability was granted as being secondary to the Veteran's spine condition.  See May 2003 Rating Decision.

Private records dated March 2007 reflect that left hip extension was "good."

A VA examination was conducted in October 2011.  Muscle pain with tightness was present.  However, there was no atrophy or fascial deficit.  Muscle strength was 5/5.  An associated examination of the hip reflects extension greater than 5 degrees, with no objective evidence of painful motion and no change after repetitive testing.  The examiner indicated that all of the cardinal signs of muscle disability were present, but did not specify their frequency or severity.

In light of this evidence, a higher 30 percent rating is not warranted prior to January 30, 2013.  Although the cardinal signs of muscle disability were present, these are already contemplated under the current 10 percent rating for "moderate" impairment.  The history of the Veteran's disability, which arose following low back surgery, is not consistent with that of a moderately severe muscle injury, which contemplates a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The record also does not reflect that the Veteran was hospitalized for a prolonged period for treatment of this condition after its onset.  There are also no findings of a loss of deep fascia or muscle substance consistent with a moderately severe injury.  Therefore, a higher 30 percent rating is not appropriate for this period.

From January 30, 2013, the Veteran is assigned a 40 percent rating for his hamstring disability, which is the maximum schedular rating available under DC 5313.  Therefore, a higher rating is not warranted from this date.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back, lower extremity, and hamstring disabilities with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  The Rating Schedule specifically contemplates pain, limitation of motion, and incapacitating episodes resulting from the Veteran's lumbar spine condition; pain, weakness, and numbness associated with his lower extremity sciatica; and pain, weakness, and loss of power associated with hamstring muscle disability.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extra-schedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for any of these conditions, except for his low back in February 2008, which was separately compensated under 38 C.F.R. § 4.30.  As to employment, the Veteran has not been employed during the appeal period, but was awarded a TDIU effective from November 2006, and a 100 percent schedular rating with special monthly compensation effective from October 2011.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating higher than 40 percent for post-operative fusion at L4 to the sacrum, laminectomies, discectomies, and osteoarthritis of the spine prior to October 28, 2011, and a rating higher than 60 percent thereafter, is denied.

An initial rating higher than 10 percent for left lower extremity sciatica prior to October 28, 2011, and a rating higher than 20 percent thereafter, is denied.

An initial rating higher than 10 percent for right lower extremity sciatica prior to April 20, 2011, is denied; from that date, a 20 percent rating, but not higher, is granted.

A rating higher than 10 percent for residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh prior to January 30, 2013, and a rating higher than 40 percent from that date, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


